DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 1-6, 8, 10, 11, 13 & 15 in the reply filed on 5/10/2021 is acknowledged.
	Claims 7, 9, 12, 14 & 16 are canceled. Claims 17-25 area withdrawn. 
Claim Objections
2.	The claims are objected because of the following reasons: 
	Re claim 11, line 2: delete “RDL layer” and insert --conductive RDL--, which is prior claimed in claim 10. 
	Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

3.	Claims 1-4, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uzoh (US 2015/0340327) in view of Pagaila et al. (US 2011/0024888).
Re claim 1, Uzoh teaches, Fig. 29, [0051, 0055, 0076], an integrated device package comprising: 
-a package substrate (substrate 202A); 
-an integrated device die (die 2902) having active electronic circuitry, the integrated device die (2902) having a first side and a second side opposite the first side, the first side comprising bond pads (e.g. contact pads at top surface); 
-a redistribution layer (RDL) stack (902B) disposed on the first side of the integrated device die (2902), the RDL stack comprising an insulating layer and a conductive redistribution layer (e.g. the RDL 208 includes interconnect lines (not shown) insulated from each other); and 
-a passive electronic device (2920) assembly mounted and electrically connected to the RDL stack (902B).

    PNG
    media_image1.png
    348
    601
    media_image1.png
    Greyscale

Uzoh teaches bonding wires (Fig. 22) but does not explicitly teach the first side comprising the bond pads electrically connected to the package substrate by way of bonding wires.  
Pagaila teaches the first side comprising the bond pads (76) electrically connected to the package substrate by way of bonding wires (82) (Fig. 2a, [0036]). 
As taught by Pagaila, one of ordinary skill in the art would utilize bonding wires and incorporate into Uzoh’s teaching to electrically connect to the package substrate as claimed, because bonding wire(s) is a known and widely-used electrical connection technique within a semiconductor package.   
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Pagaila in combination Uzoh due to above reason. 
Re claims 2-4, Uzoh teaches the passive electronic device assembly (2920) comprises one or more passive electronic devices mount to the RDL stack (902B) (Fig. 29, [0076]); wherein the one or more passive electronic devices comprises one or more of a capacitor, an inductor, and a resistor; and wherein the one or more passive electronic devices comprises a capacitor [0076]. 
Re claims 6 & 8, in combination cited above, Pagaila teaches, Figs. 3h & 5, [0044, 0050], the passive electronic device assembly (178) comprises an interposer (172) mounted to the RDL stack (145) and one or more passive electronic devices mount (e.g. passive devices) to the RDL stack (145); and an active device die (e.g. active devices) mounted to the interposer (172) [0050].  
Re claim 13, Uzoh teaches the passive electronic device assembly (2920) is disposed over the integrated device die (2902) so as to lie within a lateral footprint of the integrated device die (2902) (Fig. 29).
Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uzoh as modified by Pagaila as applied to claims 1-2 above, and further in view of Roeper et al. (US 2007/0096249).
The teachings of Uzoh/Pagaila have been discussed above. 
Re claim 5, Uzoh/Pagaila does not teach the one or more passive electronic devices are mounted to the RDL stack by a way of a conductive adhesive. 
Roeper teaches “passive components or assemblies may be mounted and/or electrically contact-connected on the respective RDL/RDLs by bonding, adhesive bonding, welding and/or soldering, the electrical contact-connection being realized, inter alia, by means of bumps (e.g., elastomer bumps), electrically conductive adhesive-bonding, welding and solder connections and also wire bridges” [0013]. 
As taught by Roeper, one of ordinary skill in the art would utilize conductive adhesive to mount one or more passive electronic devices to RDL stack, because adhesive is widely used in bonding to provide a thin and stable semiconductor package. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Roeper in combination Uzoh/Pagaila due to above reason.  
Re claim 15, in combination cited above, Uzoh teaches the second side of the integrated device die (2902) is mounted to the package substrate (202A) by a way of an adhesive (502) (Fig. 29), and Roeper teaches a molding compound (5) disposed over the integrated device die and the passive electronic device assembly (Fig. 2, abstract, [0033]).  
5.	Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uzoh as modified by Pagaila as applied to claim 1 above, and further in view of Matsuki (US 2011/0156248).
The teachings of Uzoh/Pagaila have been discussed above. 
Re claims 10 & 11, Uzoh teaches RDL includes interconnection lines insulated from each other [0051] & the passive electric device assembly electrically connected to the RDL stack (FIG. 29), but Uzoh/Pagaila does not explicitly teach the RDL stack comprises a first insulating repassivation layer disposed over the die and a conductive redistribution layer (RDL) disposed in gaps in the first insulating repassivation layer; and a second insulating repassivation layer disposed over the RDL layer and an underbump metallization (UBM) layer disposed in gaps of the second insulating repassivation layer, the passive electronic device assembly electrically connected to the UBM layer. 
Matsuki teaches the RDL stack comprises a first insulating repassivation layer (131) disposed over the die (consider substrate 120) and a conductive redistribution layer (RDL) (140c) disposed in gaps (via 135) in the first insulating repassivation layer (131); and a second insulating repassivation layer (132) disposed over the RDL layer and an underbump metallization (UBM) layer (150) disposed in gaps of the second insulating repassivation layer (132) (Fig. 1A, abstract, [0016, 0018]). 
As taught by Matsuki, one of ordinary skill in the art would utilize the above teaching to obtain RDL stack including first & second insulating repassivation layers, a conductive RDL and UMD layer that is to connect to the passive electronic device as claimed, because it aids in achieving a desired structural of RDL stack in order to reduce package size and improve the reliability/performance of the package.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Matsuki in combination Uzoh/Pagaila due to above reason. 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUY T NGUYEN/           Primary Examiner, Art Unit 2894                                                                                                                                                                                             	6/4/21